DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 15-31 are allowed.
3.	The following is an examiner's statement of reasons for allowance: 
After completing a thorough search of independent claims 15, 27, 29, and 31, the closest reference to Horie et al. (US 6677618) disclose the Compound semiconductor light emitting device. But none of the searched prior arts alone or in combination discloses the claimed invention having the recited limitations of independent claims 15, 27, 29, and 31.
Regarding claim 15,
None of the cited prior arts discloses the claimed structural combination of independent claim 15, in particular having the limitation of “a protective layer sequence directly on the facet protecting the facet from damage, the protective layer sequence comprising: a monocrystalline starting layer of a group 12 group 16 material; an intermediate layer of Si; and at least one finishing layer consisting essentially of Al, Si and/or Ta and of O and optionally of N so that the finishing layer is of a different material system than the starting layer and the intermediate layer, wherein the intermediate layer is oxidized on a side facing the finishing layer, and wherein the protective layer sequence is arranged in a direction away from the semiconductor layer sequence in the indicated order”.
Regarding claim 27,
None of the cited prior arts discloses the claimed method of independent claim 27, in particular having the method of “a protective layer sequence directly on the facet to protect the facet from damage, wherein the protective layer OSR-648-EHPage 5 of 8sequence comprises a direction away from the semiconductor layer sequence in the following order: a monocrystalline starting layer of a group 12 group 16 material, an intermediate layer of Si, the intermediate layer being oxidized on a side facing a finishing layer, and at least one finishing layer consisting essentially of Al, Si and/or Ta and of O and optionally of N, so that the finishing layer is of a different material system from the starting layer and from the intermediate layer, the method comprising: absorbing, by the intermediate layer, the laser radiation so that an absorption of the laser radiation in the intermediate layer decreases with increasing operating time”.
Regarding claim 29,
None of the cited prior arts discloses the claimed structural combination of independent claim 29, in particular having the limitation of “a protective layer sequence directly on the facet to protect the facet from damage, wherein the protective layer sequence comprises a direction away from the semiconductor layer sequence in the following order: a monocrystalline starting layer of a group 12 group 16 material; an intermediate layer comprising a group 14 material; and at least one finishing layer consisting essentially of Al, Si and/or Ta and of O and optionally of N so that the finishing layer is of a different material system from the starting layer and from the intermediate layer”.
Regarding claim 31,


4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JESSICA MANNO, can be reached on (571) 272-2339.  The fax phone number for the 

/KINAM PARK/Primary Examiner, Art Unit 2828